DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.
 
Applicant’s response and amendments entered January 29, 2021 are acknowledged.

Claims 13, 15, and 20 have been canceled.
Claim 12 has been amended.
Claims 1-12, 14, 16-19, 21, and 22 are pending in the instant application.
Claims 1-11 stand withdrawn from consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for reasons of record set forth in the restriction requirement mailed February 14, 2020.


Claims 12, 14, 16-19, 21, and 22 are under examination in this office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant has broadly claimed methods of treating a subject in need of coagulation by administering an antibody that a) binds activated human protein C, b) does not bind unactivated human protein C, c) has a variable light chain that is the same sequence as SEQ ID NO:19 except for a asparagine to aspartic acid (i.e. N to D) mutation at residue 85, and d) has a variable heavy chain with the same sequence as SEQ ID NO:15.  An antibody containing a VH of SEQ ID NO:15 and a VL containing SEQ ID NO:19 with the recited point mutation is named BAY1896502/TPP-4485 by the instant specification, was shown in example 5 to inhibit the activity of activated protein C in vitro, and is a humanized derivative of an initial murine anti-aPC antibody named HAPC1573 disclosed in US 8,153,766 (see particularly paragraphs [0014], [0078], and [00190] of the instant specification as well as the ‘766 patent).  Dependent claim 16 recites that the antibody administered as part of the instant claimed method is “a single chain or a single domain antibody” while dependent claim 17 recites that the administered antibody is “human, humanized, or murine”.    
The instant specification discloses in paragraph [0095] that scFv are antibody fragments which comprise a VH and VL joined together as a fusion construct.  However, a single domain antibody by definition has only a VH without a VL, or a VL without a VH.  See for example WO 2004/041862.  However, as stated above the independent claim 
Dependent claim 17 recites that the administered antibody is “human, humanized or murine.”  As discussed above, the instant specification clearly states that BAY1896502/TPP-4485 is humanized variant obtained after multiple rounds of humanization from the initial murine 1573 antibody (see most particularly working examples 2 and 5).  Similarly Zhao et al. disclose that BAY1896502/TPP-4485, an antibody that is effective in treating bleeding in a monkey hemophilia A model is a humanized variant of 1573 (see entire document, most particularly the first paragraph of the Results section on page 2).  Thus it is very clear that the sequences recited in the independent claim are those of a particular humanized antibody.  As such the antibody that is required to be administered by all claims under examination is not a human antibody and is not a murine antibody.  Therefore the full scope of claim 17 is impossible to practice.
Therefore, in view of the guidance and direction of the instant specification, the teachings of the art, and the breadth of the claimed invention, it would be impossible for artisans to make and use the full extent of that which is presently claimed.

      
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of 


Claim Objections
Claim 22 is objected to for an apparent grammatical mistake.  It should be noted that the meaning of the claim does appear to be clear and thus artisans can reasonably determine the metes and bounds of the claimed invention.    
In claim 22, it appears that the presently recited phrase “wherein the disease is including acute” should be replaced with “wherein the disease includes acute”.  Other ways of expressing the underlying idea are undoubtedly possible.
.

Claims 12, 14, 18, 19, and 21 are allowable. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644